IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 13, 2008
                                     No. 07-60525
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

HOWARD GOBER,

                                                  Plaintiff-Appellant,

v.

CHASE BANK,

                                                  Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 3:06-cv-299


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Appellant Howard Gober sued JPMorgan Chase Bank (“Chase Bank”) in
the United States District Court for the Southern District of Mississippi, seeking
review of adverse decisions by the Mississippi Supreme Court and the
Mississippi Court of Appeals. The district court dismissed Gober’s suit as barred
by the Rooker/Feldman doctrine on January 29, 2007. See Rooker v. Fid. Trust
Co., 263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v. Feldman, 460


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60525

U.S. 462 (1983). More than three months later, Gober filed a motion to reopen
the time to file an appeal, claiming that he did not receive notice of the judgment
until May 7, 2007. The district court denied the motion, and this appeal
followed.
      Federal Rule of Appellate Procedure 4(a)(6) permits a district court to
reopen the time to file an appeal only if the court finds, among other things,
“that the moving party did not receive notice under Federal Rule of Civil
Procedure 77(d) of the entry of the judgment or order sought to be appealed
within 21 days after entry.” As the district court’s records reflect that notice of
the judgment was timely mailed to Gober’s home address, the court did not
abuse its discretion in finding that he failed to satisfy this requirement of Rule
4(a)(6). Accordingly, the district court’s order denying Gober’s motion to reopen
the time to file an appeal is AFFIRMED.




                                        2